DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 05/22/2019, have been considered.

Drawings
The drawings filed on 05/22/2019 are objected to.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84 (a)(1); “Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings.”  Each of FIGS. 1-11 include text, figures, and numerals that are pixelated and are otherwise not clear.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama (U.S. Patent Publication 2018/0259366 A1); in view of Nishi (U.S. Patent Publication 2011/0205853 A1).
Regarding claim 1, Moriyama teaches an apparatus for sensing a rotating body (Moriyama: Abstract [“…a linear motion and rotation detector in which a size thereof in a linear motion direction is able to be minimized.”]) comprising:
a unit to be detected comprising a first pattern portion having at least one first pattern and a second pattern portion having at least one second pattern, and configured to rotate around a rotating shaft (Moriyama: FIGS. 1-2, 4; ¶40-41 [“…magnetic scale 8 includes a tubular member 35 serving as a fixed part to the output shaft 2 and an annular permanent magnet 36 fixed to an outer circumference side of the tubular member 35. In the permanent magnet 36, S poles and N poles are alternately arranged on a circumferential surface thereof in the direction 8 around the axis in the axial direction X and a lattice-shaped magnetized pattern 37 in which S poles and N poles are magnetized alternately in the direction 8 around the axis is included.”]); and
a sensor module comprising a first sensor disposed opposite to the first pattern portion and a second sensor disposed opposite to the second pattern portion (Moriyama: FIG. 8; ¶76 [“FIG. 8 illustrates a linear motion and rotation detector 7 according to a modification in which a magnetic sensor 9 includes two sensor substrates. In this case, a first sensor substrate 51 including the first magnetoresistive element 41 and a second sensor substrate 52.”]). 
However, Moriyama is silent as to explicitly teaching a rotation information calculator configured to calculate a difference value by differentiating output signals of the first sensor and the second sensor, and to compare comparison values, determined according to a target sensing angle and a size of the first pattern and the second pattern, with the difference value 
Nishi, in a similar field of endeavor, discloses a rotation-angle detecting device (Nishi: Abstract.).  Therein, Nishi discloses a rotation information calculator configured to calculate a difference value by differentiating output signals of the first sensor and the second sensor, and to compare comparison values, determined according to a target sensing angle and a size of the first pattern and the second pattern, with the difference value (Nishi: FIGS. 1-16; ¶46-47 [“A rotation-angle detecting device 1 according to the present embodiment is shown in FIG. 1. In FIG. 1, the rotation-angle detecting device 1 includes a differential unit 3 to which a signal is input from a sensor unit 2…”]; ¶95-101 [“The rotation-angle detecting device 1 detects a rotation angle of the rotor 11 of the DC brushless motor 10 including the magnetic sensors 2u, 2v, and 2w which output differential signals HU+/HU-, HV+/HV-, and HW+/HW-, respectively. That is, the rotation-angle detecting device 1 calculates a rotated vector of the rotor 11 from differential signals output from the magnetic sensors 2u and 2v out of the magnetic sensors 2u, 2v, and 2w, and detects a rotation angle of the rotor 11 on the basis of the rotated vector.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a rotation information calculator for calculating a difference value by differentiating output signals of the first and second sensors, and to compare comparison values, determined according to a target sensing angle and a size of the first pattern and the second pattern, with the difference value, disclosed by Nishi into Moriyama, with the motivation and expected benefit of detecting a position of a rotating body which detects a minute displacement of the rotating body.  This method for improving Moriyama was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nishi.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Moriyama and Nishi to obtain the invention as specified in claim 1.

Regarding claim 2, Moriyama, in view of Nishi, teach all the limitations of the parent claim 1 as shown above.  Nishi further discloses the rotation information calculator varies a number and a level of the comparison values according to the target sensing angle (Nishi: FIG. 5; ¶65-68 [“…vector-rotation calculating unit (rotation-vector generating unit, sinusoidal-wave generating unit) 5 includes, as shown in FIG. 5, a multiplying unit 21, an input-terminal switching unit 22, an adder-subtractor unit 23, a variable-gain adder-subtractor unit 24, a sign-switching-signal generating unit 25, and a sinusoidal-wave generating unit 26. The rotor vector components X and Y from the vector generating unit 4 and a detected angle 8d detected by the rotation-angle detecting unit 6…”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a rotation information calculator which varies a number and a level of the comparison values according to the target sensing angle, disclosed by Nishi into Moriyama, with the motivation and expected benefit of detecting a position of a rotating body which detects a minute displacement of the rotating body.  This method for improving Moriyama was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nishi.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Moriyama and Nishi to obtain the invention as specified in claim 2.
Regarding claim 11, the claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.

Regarding claim 5, Moriyama, in view of Nishi, teach all the limitations of the parent claim 1 as shown above.  Moriyama further discloses the at least one first pattern and the at least one second pattern are arranged to have an angle difference (Moriyama: FIG. 5A; ¶43 [“…FIG. 5A is a diagram for describing disposition of a magnetoresistance pattern when the first magnetoresistive element 41 is formed above the substrate surface 40a as a single layer. A diagram on the lower left side of FIG. 5A is a diagram for describing a positional relationship between the magnetic scale 8 viewed from the axial direction X…”]).  

Regarding claim 6, Moriyama, in view of Nishi, teach all the limitations of the parent claim 1 as shown above.  Nishi further discloses the comparison values are within a range of a maximum value and a minimum value of the difference value (Nishi: FIG. 6; ¶80-82 [“The converted Y-axis component Y' is input to the comparators 31 and 32 of the rotation-angle detecting unit 6, and two reference values +α and -α are input to the comparators 31 and 32, respectively…comparator (determining unit) 31 compares the converted Y-axis component Y' with the reference value -α,  and sets the count-down command dn to Hi if the converted Y-axis component Y' is less than the reference value - α (Y' < -α)…”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing comparison values within a range of a maximum value and a minimum value of the difference value, disclosed by Nishi into Moriyama, with the motivation and expected benefit of detecting a position of a rotating body which detects a minute displacement of the rotating body.  This method for improving Moriyama was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nishi.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Moriyama and Nishi to obtain the invention as specified in claim 6.
Regarding claim 14, the claim recites limitations found within claim 6, and is rejected under the same rationale applied to the rejection of claim 6.

Regarding claim 7, Moriyama, in view of Nishi, teach all the limitations of the parent claim 6 as shown above.  Nishi further discloses a difference between two adjacent comparison values, among the comparison values, corresponds to twice a difference between a maximum comparison value, adjacent to the maximum value, and the maximum value, or a difference between a minimum comparison value, adjacent to the minimum value, and the minimum value (Nishi: FIG. 6; ¶80-82 {See above.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a difference between two adjacent comparison values, among the comparison values, corresponds to twice a difference between a maximum comparison value, adjacent to the maximum value, and the maximum value, or a difference between a minimum comparison value, adjacent to the minimum value, and the minimum value, disclosed by Nishi into Moriyama, with the motivation and expected benefit of detecting a position of a rotating body which detects a minute displacement of the rotating body.  This method for improving Moriyama was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nishi.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Moriyama and Nishi to obtain the invention as specified in claim 7.

Regarding claim 8, Moriyama, in view of Nishi, teach all the limitations of the parent claim 5 as shown above.  Moriyama further discloses the at least one first pattern and the at least one second pattern have an angle difference corresponding to half of a size of the first pattern and the second pattern (Moriyama: FIGS. 2-3, 5A; ¶33-34 [“…a flat shape in which a height dimension in the axial direction X is shorter than a length of each side of the rectangular shape forming the contour shape. A length dimension of each of the coil units 19 in the axial direction X is about twice a length dimension of each of the permanent magnets…”]).  

Regarding claim 9, Moriyama, in view of Nishi, teach all the limitations of the parent claim 1 as shown above.  Moriyama further discloses the at least one first pattern and the at least one second pattern are arranged to have an angle difference (Moriyama: FIGS. 2-3, 5A; ¶33-34 {See above.}).  

Regarding claim 10, Moriyama teaches an apparatus for sensing a rotating body (Moriyama: Abstract.) comprising:
a unit to be detected comprising a first pattern portion having at least one first pattern and a second pattern portion having at least one second pattern, and configured to rotate around a rotating shaft (Moriyama: FIGS. 1-2, 4; ¶40-41 {See above.}); and
a rotation information calculator configured to calculate a difference value by differentiating output signals of the first sensor and the second sensor, and to compare comparison values, varied according to a target sensing angle, with the difference value (Moriyama: FIG. 8; ¶76 {See above.}). 
Nishi discloses a rotation information calculator configured to calculate a difference value by differentiating output signals of the first sensor and the second sensor, and to compare comparison values, varied according to a target sensing angle, with the difference value (Nishi: FIGS. 1-16; ¶46-47 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a rotation information calculator configured to calculate a difference value by differentiating output signals of the first sensor and the second sensor, and to compare comparison values, varied according to a target sensing angle, with the difference value, disclosed by Nishi into Moriyama, with the motivation and expected benefit of detecting a position of a rotating body which detects a minute displacement of the rotating body.  This method for improving Moriyama was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nishi.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Moriyama and Nishi to obtain the invention as specified in claim 10.

Regarding claim 15, Moriyama, in view of Nishi, teach all the limitations of the parent claim 1 as shown above.  Nishi further discloses a reference value having a different sign is applied to each of the comparison values, according to increasing and decreasing states of the difference value (Nishi: FIG. 5; ¶65-68 […sign-switching-signal generating unit 25 generates a sign switching signal sign according to θd[N:N-1] out of the detected angle θd[N:0] output from the rotation-angle detecting unit 6 to be described later…”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a reference value having a different sign is applied to each of the comparison values, according to increasing and decreasing states of the difference value, disclosed by Nishi into Moriyama, with the motivation and expected benefit of detecting a position of a rotating body which detects a rotation direction of the rotating body.  This method for improving Moriyama was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nishi.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Moriyama and Nishi to obtain the invention as specified in claim 15.

Regarding claim 16, Moriyama, in view of Nishi, teach all the limitations of the parent claim 16 as shown above.  Nishi further discloses a reference value having a positive sign is applied to any one comparison value among the comparison values, in an increasing state of the difference value, and a reference value having a negative sign is applied to the any one comparison value in a decreasing state of the difference value (Nishi: FIGS. 14-15; ¶135-138 […pulse signal (Pulse A) indicating a positive direction is output if the detected angle is increased, or a pulse signal (Pulse B) indicating a negative direction is output if the detected angle is decreased. That is, the rotation angle detected by the angle detecting unit is converted into two-phase pulse signals each representing either the positive direction or the negative direction…”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a reference value having a positive sign is applied to any one comparison value among the comparison values, in an increasing state of the difference value, and a reference value having a negative sign is applied to the any one comparison value in a decreasing state of the difference value, disclosed by Nishi into Moriyama, with the motivation and expected benefit of detecting a position of a rotating body which detects a rotation direction of the rotating body.  This method for improving Moriyama was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nishi.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Moriyama and Nishi to obtain the invention as specified in claim 16.

Allowable Subject Matter
Claims 3-4 and 12-13, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the indicated allowability of claim 3, is that, in combination with the other claim elements, the number of the comparison values is determined according to a ratio of an angle, corresponding to a size of the first pattern and the second pattern, and the target sensing angle.  Therefore, dependent claim 3 would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 12, the claim recites limitations found within claim 3, and is indicated as allowable under the same rationale applied to claim 3.
The primary reason for the indicated allowability of claim 4, is that, in combination with the other claim elements, the level of the comparison values is determined to divide the angle, corresponding to the size of the first pattern and the second pattern, by the target sensing angle.  Therefore, dependent claim 4 would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 13, the claim recites limitations found within claim 4, and is indicated as allowable under the same rationale applied to claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2012/0227514 A1, to Ueda, is directed to a rotor which includes a cylindrical magnet having a plurality of magnetic pole pairs.
U.S. Patent 4,449,191, to Mehnert, is directed to a process and an apparatus for measuring angular positions, and, more particularly, to apparatus employing moving discs perpendicular to a common axis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864